Citation Nr: 1532612	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to erectile dysfunction (ED).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disability, to include as secondary to service-connected old navicular fracture with degenerative joint disease (DJD) of the right wrist.

3. Entitlement to an initial compensable rating for bilateral hearing loss.

4. Entitlement to service connection for ED, to include as secondary to an acquired psychiatric disorder or service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record (VBMS).

While the Veteran has filed claims for multiple distinct psychiatric disabilities, the Board has recharacterized those claims into a single issue, encompassing all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, ED, and a left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In June 2002, the Veteran filed a claim of service connection for disability exhibited by stress.  By an August 2002 rating decision, the RO denied the Veteran's claim as there was no evidence that disability exhibited by stress was incurred in or otherwise related to service.  The Veteran did not perfect an appeal of the June 2002 rating decision.

2. Evidence received since the August 2002 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for disability exhibited by stress and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. In March 2012, the Veteran sought to reopen his claim of service connection for a left wrist disability.  By a May 2012 rating decision, the RO denied the Veteran's claim on the basis that no new and material evidence had been submitted with the Veteran's claim to reopen.  The Veteran did not perfect an appeal of the May 2012 rating decision.

4. Evidence received since the May 2012 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a left wrist disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

5. Throughout the entire appeal period, the Veteran had bilateral hearing loss manifested by no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. The August 2002 rating decision that denied service connection for disability exhibited by stress is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the August 2002 rating decision in connection with the Veteran's claim of entitlement to service connection for disability exhibited by stress is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The May 2012 rating decision that denied the application to reopen the claim of service connection for a left wrist disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

4. Evidence received since the May 2012 rating decision in connection with the Veteran's claim of entitlement to service connection for a left wrist disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding VA's duty to notify, in August 2013, the Veteran was afforded notice of how to substantiate his claim of service connection for bilateral hearing loss.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  He has been afforded a VA examination for his service-connected bilateral hearing loss.  The Board finds that this examination is adequate for the purposes of evaluating the Veteran's bilateral hearing loss, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014). 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1. Acquired Psychiatric Disorder

The RO denied entitlement to service connection for disability exhibited by stress in an August 2002 rating decision.  The Veteran was informed of this decision and his appellate rights in a letter dated August 29, 2002.  The Veteran did not perfect an appeal of the RO's August 2002 rating decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO denied the Veteran's claim of service connection for disability exhibited by stress because there was no evidence that disability exhibited by stress was incurred in service or otherwise related to service.

At the time of the August 2002 rating decision, service treatment records and VA treatment records were of record.

The Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for disability exhibited by stress.  The additional evidence includes an April 2015 letter from Dr. F.B., who asserted that the Veteran's posttraumatic stress disorder (PTSD) is the result of an in-service accident (VMBS). 

The RO, in part, denied service connection because there was no evidence that disability exhibited by stress was related to service.  Dr. F.B.'s letter, which was generated subsequent to the November 2008 rating decision, notes a nexus between PTSD and service.  This new evidence is material as it suggests a possible nexus between stress and service.  As such, the matter is reopened.

2. Left Wrist Disability

The RO denied entitlement to service connection for a left wrist disability in an August 2002 rating decision.  The Veteran was informed of that decision and his appellate rights in a letter dated August 29, 2002.  The Veteran did not perfect an appeal of the RO's August 2002 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  A February 2008 rating decision confirmed that denial.  The Veteran again sought to reopen that claim, the application was denied in a May 2012 rating decision.  The Veteran was informed of that decision and his appellate rights in a letter dated May 23, 2012.  As the Veteran did not appeal the RO's May 2012 rating decision, it is final.  Id.

The RO denied reopening the Veteran's claim of service connection for a left wrist disability because there was no evidence that a left wrist disability was incurred in service or otherwise related to service.

At the time of the May 2012 rating decision, service treatment records and VA treatment records were of record.

The Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for left wrist disability.  Additional evidence submitted since the May 2012 determination includes the Veteran's testimony at his Board hearing that a doctor told him that he puts more strain on his left wrist due to his service-connected right wrist disability.  See Hearing Transcript at 23.

The RO, in part, denied reopening the Veteran's claim because there was no evidence that a left wrist disability was related to service.  Along with the instant claim for reopen, the Veteran has argued that his left wrist disability is secondary to his service-connected right wrist disability.  In support of his claim, he testified that his doctor explained that the Veteran puts more strain on his left wrist due to his service-connected right wrist disability.  See id.  This evidence was not of record at the time of the May 2012 rating decision.  This new evidence is material as it suggests a link between the Veteran's left wrist disability and his service-connected right wrist disability.  As such, the matter is reopened.

B. Initial Rating for Bilateral Hearing Loss

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has considered whether staged ratings are appropriate for either disability on appeal.  As will be discussed in greater detail below, his disability does not warrant a staged rating as it has not significantly changed throughout the appeal period.

The Veteran's bilateral hearing loss is rated under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. 

Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2014).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.   Thereafter, that numeral will be elevated to the next higher numeral.   Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran received treatment from VA in May 2012 (Virtual VA).  There, speech audiometry revealed speech recognition ability of 94 percent bilaterally.  Pure tone thresholds were measured, but the results were not recorded.  The clinician explained that the results of said testing were not reliable as they were not consistent with other testing.  As those results were deemed unreliable and not even recorded, the Board cannot utilize them in determining whether an increased rating for bilateral hearing loss is warranted.

The Veteran received treatment from VA in June 2012 (Virtual VA).  There, puretone thresholds, in decibels, were as follows:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
20
20
40
65
Left Ear
15
20
40
45

Decibel average was 36 in the right ear and 30 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  Under Table VI, a numeral of I is assigned for the right ear and a numeral of I is assigned for the left ear, resulting in a noncompensable rating.  38 C.F.R. §§ 4.85, 4.86, Tables VI and VII.

The Veteran was afforded a VA examination in September 2013.  On the September 2013 VA examination, pure tone thresholds, in decibels, were as follows:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
10
20
50
Left Ear
5
5
30
45

Decibel average was 25 in the right ear and 22 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent bilaterally.  Under Table VI, a numeral of II is assigned for the right ear and a numeral of II is assigned for the left ear, resulting in a noncompensable rating.  38 C.F.R. §§ 4.85, 4.86, Tables VI and VII.

The Veteran received treatment from VA in October 2013 (Virtual VA).  There, puretone thresholds, in decibels, were as follows:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
10
45
45
Left Ear
15
15
40
40

Decibel average was 29 in the right ear and 28 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent for the right ear and 96 percent for the left ear.  Under Table VI, a numeral of I is assigned for the right ear and a numeral of I is assigned for the left ear, resulting in a noncompensable rating.  38 C.F.R. §§ 4.85, 4.86, Tables VI and VII.

Although the Veteran argues that a higher rating during this period is warranted, the evidence of record does not indicate that a compensable rating is appropriate here. As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  This is also true despite the fact that the Veteran is required to use hearing aids.  See Hearing Transcript at 22.

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation, as the evidence of record does not show that the criteria for a compensable rating has been met.  Therefore, an initial compensable evaluation is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).

The above determination is based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability picture is not so exceptional that the available schedular evaluations for the service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his bilateral hearing loss have been accurately reflected by the schedular criteria. The Veteran's disability manifests by decreased hearing.  The effects of the Veteran's disability have been contemplated by the rating criteria.  38 C.F.R. §§ 4.40, 4.4.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted for any period of the claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  In this instance, however, the issue is not raised by the record. There is no evidence that the Veteran's bilateral hearing loss causes him to be unemployable.  Indeed, the only evidence regarding the effect of bilateral hearing loss on employment is that the Veteran experiences decreased hearing.  See September 2013 VA Examination Report.  There is no evidence that bilateral hearing loss alone precludes the Veteran from working.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.


ORDER

New and material evidence having been submitted, the claim of service connection an acquired psychiatric disability is reopened.  To this extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of service connection a left wrist disability is reopened.  To this extent only, the appeal is allowed.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Regarding service connection for an acquired psychiatric disorder, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of any such disorder.  Numerous psychiatric diagnoses are of record and, as discussed above, Dr. F.B. has related the Veteran's PTSD to an in-service accident.  See April 2015 Letter of Dr. F.B.  As such, a VA examination should be undertaken to determine the nature and etiology of any acquired psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  As the claimed stressor has not been related to combat service, corroboration of the stressor needs to be accomplished.  

As the Veteran's claim for service connection for a psychiatric disability is being remanded, adjudication of his claim for ED must be deferred.  Indeed, the Veteran has claimed that his ED is caused by the medications he takes to treat his psychiatric disorders, as well as his service-connected migraines.  See Hearing Transcript at 20-21.  Thus, the issue of service connection for ED is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further, as the record suggests a possible association between the Veteran's ED and the medications he takes to treat his service-connected migraines and his psychiatric disorders, a VA examination should be undertaken.  McLendon, 20 Vet. App. at 84.

Concerning his left wrist, the Veteran was afforded a VA examination in November 2013.  There, the examiner opined that it was less likely than not that the Veteran's left wrist disability was proximately due to or the result of the Veteran's service-connected right wrist disability.  There was no opinion regarding whether left wrist disability was aggravated by the service-connected right wrist disability.  

As the matter is being remanded, updated VA treatment records should be obtained.  See Hearing Transcript at 25 (all treatment obtained through VA).  The latest VA treatment record in the claims file is dated January 2015 (Virtual VA).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA records of treatment dated from January 2015 through the present.

All efforts to obtain these records must be documented in the claims file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2. The RO should request from the veteran that he provide any additional details regarding the stressor(s) to which he alleges he was exposed in service.  These details should include dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their full names, ranks, units of assignment or any other identifying detail.  Such details are vitally necessary to obtain supportive evidence of the stressful events and he must be asked to be as specific as possible because without such details an adequate search for verifying information can not be conducted.  

3. With the additional information obtained, the originating agency should review the file and determine if sufficient detail has been provided enabling an attempt to corroborate the stressor(s).  If that is the case, the originating agency should prepare a summary of all the claimed stressors based on review of all pertinent documents.  This summary, and all associated documents, should be sent to the United States Army and Joint Service Environmental Support Group.  They should be requested to provide any information which might corroborate the veteran's alleged stressors.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  After a review of the claims folder, including a copy of this REMAND, the examiner should provide the following opinions:

a. Is a diagnosis of PTSD appropriate under the DSM-IV? If so, is the diagnosis based upon a stressor in service that is corroborated elsewhere in the record.

b. If a psychiatric disability other than PTSD is diagnosed, is it at least as likely as not (50 percent probability or more) related to the Veteran's active service?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that ED caused or aggravated (increased in disability beyond the natural progression) any acquired psychiatric disorder.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

In rendering the above opinions, the examiner must comment on Dr. F.B.'s April 2015 letter, in which he states that the Veteran suffers from PTSD and major depressive disorder and that PTSD is the result of an in-service accident where another soldier was killed.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his ED.  After a review of the claims folder, including a copy of this REMAND, the examiner should provide the following opinions:

a. Identify all medications that the Veteran takes to treat his service-connected migraine headaches and any acquired psychiatric disorder.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that any medication taken to treat the Veteran's service-connected migraine headaches or any acquired psychiatric disorder caused or aggravated (increased in disability beyond the natural progression) the Veteran's ED.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

6. Furnish the Veteran's claims file, including a copy of this REMAND, to the November 2013 VA examiner to provide an addendum to the November 2013 VA examination report.  The examiner should specifically state in his addendum that the entire claims file has been reviewed, including this REMAND order as well as her previous VA examination report.

After reviewing the claims file, the examiner should address the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected old navicular fracture of the right wrist with DJD aggravated (increased in disability beyond the natural progression) the Veteran's left wrist disability.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

7. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


